DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “escape preventing member is formed as a strap which is installed at each end portion of the first and second wing portions” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation “upper end of the insertion part” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Wherein there isn’t sufficient antecedent basis for “the insertion part” in claim 1 from which claim 6 is drawn. For examination purposes, claim 6 will read as being antecedent of claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. W. McFall et al. (US 2487761 A), hereinafter McFall et al.

	Regarding Claim 1, Mcfall et al. teaches a book-type garment organizer for facilitating garment arrangement, on which part of the garment, the book-type garment organizer comprising:
A main body (10) manufactured in the form of a diary and configured to store the garment by folding the garment (17) in a preset shape; (Figs. 1-4; Col. 2, Lines 1-12)
and an escape preventing member (21) provided in one portion of the main body (10) and configured to prevent the garment (17) folded and stored on the main body (10) from coming off the main body (10), wherein the main body includes: (Figs. 5-6; Col. 3, Lines 2-13)
 a first wing portion (10’) manufactured in a preset shape and formed as one surface of the form of a diary; (Figs. 1-4; Col. 2, Lines 1-12)
 a second wing portion (10’’) manufactured in a rectangular shape to correspond to the first wing portion (10’) and formed as the other surface of the form of the diary; (Figs. 1-4; Col. 2, Lines 1-12)
A bending portion (11) integrally connected with the first wing portion (10’) and the second wing portion (10’’) while being interposed between the first wing portion (10’) and the second wing portion (10’’) and configured to fold each of the first wing portion (10’) and the second wing portion (10’’) inward. (Figs. 1-4; Col. 2, Lines 1-12; Col. 2, Lines 49-52)
	

	Regarding Claim 3, McFall et al. teaches a book-type garment organizer further comprising a fixing part which is formed as a groove (14) in one end portion of the first wing portion (10’) in a preset shape and into which a part of the garment (17) is fixedly inserted when the garment is arranged. (Figs. 1-6; Col. 2, Lines 53-55 & Col. 3, Lines 1-13)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McFall et al. (US 2487761 A), as applied to claim 1 above, and further in view of McCosh et al. (US 8899415 B2).
	
	Regarding Claim 2, McFall et al. teaches all of the elements of the invention described above except; wherein the escape preventing member is formed as a strap which is installed at each end portion of the first and second wing portions and surrounds the 12 DLF0139US/ 19PP007USoutsides of the bending portion and the first and second wing portions of the main body on which the garment is folded and stored so as to fix the garment.
	Wherein McFall et al. teaches an escape preventing member that stows the garment when it is affixed to the main body.
	McCosh et al. further teaches a strap (134) which is installed at the end portion (136, 138) of the first (102) and second (104) wing portions and surrounds the outsides of the bending portion (106) and the first (102) and second (104) wing portions of the main body (100). (Figs. 4-6; Col. 2, Lines 59-67; Col. 3, Lines 1-23)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the book-type garment organizer as taught by McFall et al., and incorporate the strap which is affixed to either wing and extends across the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McFall et al. (US 2487761 A), as applied to claim 1 above, and further in view of Bobrow (US 6966437 B1).
	
	Regarding Claim 4, McFall et al. teaches all of the elements of the invention described above except; the book-type garment organizer further comprising an insertion part which is formed in one portion of the first wing portion in a cut state and allows a part of the garment to be inserted into the cut portion.
	Bobrow further teaches a book-type garment organizer further comprising an insertion part (8) which is formed in one portion of the first wing portion (6) in a cut state and allows a part of the garment (V) to be inserted into the cut portion (7). (Figs. 1, 3; Col. 2, Lines 1-9)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the book-type garment organizer as taught by McFall et al., and incorporate cut out portions for retaining part of a garment as taught by Bobrow. One would be motivated to combine these elements as implementing cutout portions on a panel of a book-type garment organizer permits the user improve the securement of the garment to the organizer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McFall et al. (US 2487761 A), as applied to claim 1 above, and further in view of Rucco (US 20040026273 A1).
	Regarding Claim 5, McFall et al. teaches all of the elements of the invention described above except; wherein the main body is made of a synthetic resin.
	Rucco further teaches that the main body (1) can be constructed of plastics, which correspond to a synthetic resin. (Figs. 1-5; [0015])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the book-type garment organizer as taught by McFall et al., and provide for the main body to be contructed of a synthetic resin as taught by Rucco. One would be motivated to combine these elements as utilizing a synthetic resin for the construction of the book-type garment organizer would enhance its durability and enable it to last longer under wear.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McFall et al. (US 2487761 A), as applied to claim 1 above, in further in view of Bobrow (US 6966437 B1), and in further view of Irvin (US 8267289 B2).
	Regarding Claim 6, McFall et al. teaches all of the elements of the invention described above;
	McFall et al. further teaches an escape preventing member (21) , in addition to the main body (10) allowing part of the garment to cover each edge portion of the first wing portion (10’), which is chamfered (13) in a predetermined size in a diagonal direction (18), so that the garment (17) is fixed. (Figs. 1-6; Col. 2, Lines 1-36)

	Bobrow further teaches a book-type garment organizer further comprising an insertion part (8) which is formed in one portion of the first wing portion (6) in a cut state and allows a part of the garment (V) to be inserted into the cut portion (7) so the garment is fixed. (Figs. 1, 3; Col. 2, Lines 1-9)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the book-type garment organizer as taught by McFall et al., and incorporate cut out portions for retaining part of a garment as taught by Bobrow. One would be motivated to combine these elements as implementing cutout portions on a panel of a book-type garment organizer permits the user improve the securement of the garment to the organizer.
	Rucco further teaches a wallet (10) wherein one end of the escape preventing member (31) passes through a hole (26 in Figs. 2, 5-6) formed in one portion of an upper end of the insertion part. (Wherein the hole (24) is taught as located at the top center of the back surface (22) in the disclosure by Rucco). (Figs. 2, 5-6; Col. 4 Lines 66-67)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the book-type garment organizer as taught by McFall et al., modified above, and incorporate the hole for the strap is taught by Rucco.
Wherein a simple substitution of a known element can be made for another to obtain predictable results; one would be motivated to combine these elements as implementing a 


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wang (US 5961033 A), teaches a packing board for supporting a folded-up shirt in shape.
Youngblood (US 2648469 A), teaches a shirt board, however it does not fold like along a seam.
Tomarin (US 2633275 A), teaches a shirt board with an insertion part, however it does not fold like a book.
Kabins (US 1838262 A), teaches a garment form.
Tharp (US 1317241 A), teaches a garment holding form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733